Cooney, J.
Judgment of conviction of the Court of Special Sessions, City of Mount Vernon, reversed and information dismissed. It was not established beyond a reasonable doubt that defendant entered the building with the intent of committing larceny. The evidence of facts and circumstances in order 'to justify a conviction must all be consistent with and point not only to the guilt of defendant, but they must be inconsistent with his innocence. (People v. Fitzgerald, 156 N. Y. 253.) Defendant’s presence in the premises was as inconsistent with his innocence as with his guilt.